DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "audience measurer", "log analyzer", "panelist matcher", "panelist data extractor", and "data repository” in at least claims 1-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For instance, at least paragraph 46 of the originally filed specification, describing “…the example SSP 102, the example media presentation device 106, the example metering device 108, the example audience measurement entity 110, the example media presenter 212, the example SSP application 213, the example commercial detector 214, the example audience measurer 216, the example log analyzer 218, the example panelist matcher 220, the example panelist data extractor 222, the example SSP application prober 224, the example panelist data repository 226, the example SSP data repository 228 and/or, more generally, the example panelist analyzer system 200 of FIG. 2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware…”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Please note that the analysis given may be specific to one claim, however the analysis for the remaining claims is similar and/or based on the claims depending on a rejected base claim without providing additional limitations that would overcome the rejection of the base claim.  The claim(s) recite(s) steps relating to “determining”, “comparing”, “associating”, “identifying”, “storing”, “selecting”, “providing”, and/or “receiving/retrieving”.  These are limitations that, under broadest reasonable interpretation, cover performance of the limitations in the mind (mental operations) but for the recitation of generic computer components.  That is, other than reciting "audience measurer", "log analyzer", "panelist matcher", "panelist data extractor", "data repository”, and “processor” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the mentioned language, 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 4, 6-8, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 21, 22, and 29-30 of copending Application No. 17/331,109 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current Application’s claims are only worded in a way that is slightly broader than the corresponding claims of the copending reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman et al., US 2010/0162288 in view of Davis et al., US 2016/0066005.

Regarding claim 1, Huffman discloses an apparatus comprising: 
an audience measurer to determine an identifier for a commercial presented at a media presentation device, and to determine a time at which the commercial was presented (system can receive log of commercials presented and use this to determine identifiers and times of presentations; pages 6-7, paragraph 49, and page 7, paragraph 50); 
a log analyzer to compare the identifier and the time to a log from a service provider (comparing with schedule information which identifies commercials that are presented via specific streams/sessions at particular times of day; page 6, paragraph 46, and page 7, paragraph 52, and with providers; page 5, paragraph 38) to identify a session in which the commercial associated with the identifier was presented at the time (can make determination/verification that commercial was presented during a particular program stream at a particular time, i.e. session, based on the comparison; page 7, paragraphs 50-51, and page 6, paragraph 46).  
Huffman does not explicitly disclose a streaming service provider (SSP), and a streaming session log; 
identifying a streaming session; and 

In a related art, Davis does disclose a streaming service provider (SSP) (streaming media service provider, i.e. Netflx, Hulu, etc.; page 1, paragraphs 16-17), and a streaming session log (monitoring information structure/table/log which includes various information for particular streaming sessions; page 8, paragraph 77, and Fig. 9); 
identifying a streaming session (information for identifying a streaming session, such as timestamps, streaming identification, etc.; page 8, paragraph 77, and Fig. 9); and 
a panelist matcher to associate, based on a comparison, a panelist identifier with a streaming session identifier corresponding to the streaming session (can utilize monitored information in order to correlate a particular panelist identity with media presentations, i.e. session identifications; page 9, paragraph 87, and wherein based on comparisons of the data; page 6, paragraph 65).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Huffman and Davis by allowing panelists to be credited with receiving certain advertising content, in order to provide an improved system and method for understanding how users interact with streaming media, thereby giving valuable information to service providers, advertisers, content providers, media providers, manufacturers, and/or other entities (Davis; page 1, paragraph 16).

2, Huffman in view of Davis discloses the identifier is a first identifier and the time is a first time (Huffman; log with identifiers and times, i.e. multiple including at least a first and a second; pages 6-7, paragraphs 49-50, and wherein with multiple triggers/commercial, i.e. first/second; page 3, paragraph 25, and Davis; log containing identifying information and timing for multiple entries, i.e. first and second; page 8, paragraph 77, and Fig. 9), 
wherein the audience measurer is to determine a second identifier for a second commercial presented at the media presentation device, the audience measurer to determine a second time at which the second commercial was presented (Huffman; log with identifiers and times, i.e. multiple including at least a first and a second; pages 6-7, paragraphs 49-50, and wherein with multiple triggers/commercial, i.e. first/second; page 3, paragraph 25, and Davis; log containing identifying information and timing for multiple entries, i.e. first and second; page 8, paragraph 77, and Fig. 9), and 
wherein the log analyzer is to identify the streaming session further based on the second identifier and the second time (Huffman; can make determination/verification that particular commercial was presented during a particular program stream at a particular time based on the comparisons of the data, i.e. including at least first/second information; page 7, paragraphs 50-51, and page 6, paragraph 46, and Davis; determinations based on comparisons of the data; page 6, paragraph 65, which again includes identifying information and timing for multiple entries, i.e. first and second; page 8, paragraph 77, and Fig. 9).

3, Huffman in view of Davis discloses the audience measurer is to watermark the identifier (Davis; identification information can be based on watermarking the information with the content; page 2, paragraphs 21-22).

Regarding claim 4, Huffman in view of Davis discloses the identifier of the commercial is based at least in part on an Internet Protocol (IP) address of the media presentation device (Davis; different techniques can be utilized for identification of media, including monitoring of Ethernet/network packets, i.e. IP packets; page 2, paragraph 25, and wherein system can utilize IP address information for identifications as well; page 3, paragraph 31, and page 4, paragraph 44).

Regarding claim 5, Huffman in view of Davis discloses a panelist data repository to store information about a user of the media presentation device (Davis; panelist information kept in data store at a particular location; page 8, paragraph 75, and page 9, paragraph 88); and 
a panelist data extractor to select the panelist identifier from the panelist data repository (Davis; can utilize monitored information to formulate a report, i.e. select data for a report based on a particular panelist identifier; pages 9-10, paragraph 90), the panelist data extractor to provide, based on the panelist identifier, the stored information in the panelist data repository to the SSP via a network (Davis; based on information related to a particular panelist identifier, system can use this information for a report which is requested/sent to particular provider; pages 9-10, paragraphs 89-90, and again with various streaming providers; page 1, paragraphs 16-17).

Claim 6, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
at least one non-transitory computer readable medium comprising instructions (Huffman; computer readable medium with instructions; page 8, paragraphs 60-61).

Claim 7, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 8, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Regarding claim 9, Huffman in view of Davis discloses receive, via a network (Huffman; with communications via network; page 1, paragraph 10), an audience measurement log indicative of one or more commercial identifiers and one or more times of presentation of one or more commercials presented at the media presentation device (Huffman; can receive log of commercials presented and times of presentations; pages 6-7, paragraph 49, and page 7, paragraph 50); and 
receive, from the SSP and via the network, the streaming session log, wherein the streaming session log is indicative of one or more streaming sessions and one or more commercials presented during the one or more streaming sessions (Huffman; one or more streaming sessions of the streaming session log based on the one or more commercial identifiers and the one or more times of presentation indicated by the audience measurement log (Huffman; system can compare log with schedule information in order to verify/identify a stream/session with which a commercial was presented; page 7, paragraphs 50-51).

Regarding claim 10, Huffman in view of Davis discloses the audience measurement log is received from the media presentation device (Huffman; log can be received from end user device; page 7, paragraph 50).

Regarding claim 11, Huffman in view of Davis discloses the audience measurement log is received from a metering device associated with the media presentation device (Huffman; log can be received from end user device; page 7, paragraph 50, and wherein end user device can also include a logging device, i.e. metering device; page 6, paragraph 43, and Fig. 1, element 247).

Claim 12, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
13, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 6.
Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.
Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.
Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 21, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424